FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                  July 1, 2013
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
                                   PUBLISH

              UNITED STATES COURT OF APPEALS
                  FOR THE TENTH CIRCUIT


 ELIA IBARRA,

       Petitioner,

 v.
                                                        No. 11-9539
 ERIC H. HOLDER, JR., United States
 Attorney General,

       Respondent.


                        On Petition for Review from the
                        Board of Immigration Appeals


Mari Matsumoto (Mark R. Barr and Laura L. Lichter on the briefs) of Lichter
Immigration, Denver, Colorado, for Petitioner.

Lisa Morinelli, Trial Attorney, U.S. Department of Justice, Civil Division, Office
of Immigration Litigation, Washington, D.C. (Tony West, Assistant Attorney
General, Civil Division; and Terri J. Scadron, Assistant Director, Office of
Immigration Litigation, U.S. Department of Justice, Washington, D.C., with her
on the brief), for Respondent.


Before MURPHY, SEYMOUR, and HOLMES, Circuit Judges.


SEYMOUR, Circuit Judge.
      Elia Ibarra Rivas petitions for review of a Board of Immigration Appeals

decision that found her Colorado conviction for “child abuse – negligence – no

injury” to categorically constitute a “crime of child abuse, child neglect, or child

abandonment” under section 237(a)(2)(E)(i) of the Immigration and Nationality

Act (INA), codified at 8 U.S.C. § 1227(a)(2)(E)(i). 1 Because we conclude that

Ms. Ibarra’s Colorado conviction is not a “crime of child abuse, child neglect, or

child abandonment” within the meaning of the INA, we GRANT her petition for

review, REVERSE the decision of the BIA, and REMAND to the Immigration

Court to reconsider Ms. Ibarra’s application for discretionary cancellation of

removal under INA § 240A(b)(1), 8 U.S.C. § 1229b(b)(1).



                                          I.

      Elia Ibarra Rivas was brought to this country from Mexico in 1985 at the

age of four. She has lived here for twenty-eight years, has paid federal income

taxes, and is the mother of seven children, all U.S. citizens. Although her father

was a lawful permanent resident, Ms. Ibarra was never naturalized while he was

alive. At the time of the proceedings before the Immigration Judge (IJ), she had

worked for the same employer for ten years.

      In 2004, Ms. Ibarra pled guilty to one count of “child abuse – negligence –


      1
      We will hereinafter refer to sections of the INA by their U.S.C. section
numbers, after an initial citation to both.

                                         -2-
no injury,” a class three misdemeanor, in violation of C OLO . R EV . S TAT .

§§ 18-6-401(1)(a), (7)(b)(II). 2 The events leading up to that conviction are not

entirely clear, but it appears undisputed that Ms. Ibarra’s children were

unintentionally left home alone one evening while she was at work. 3 The oldest

child was ten at the time, and no child was injured.

      In 2008, the Department of Homeland Security (DHS) initiated removal

proceedings against Ms. Ibarra. She conceded removability under INA

§ 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), which makes non-citizens living in

the U.S. without being admitted or paroled removable, but she asked the

Immigration Court for discretionary cancellation of removal under 8 U.S.C.



      2
         The record produced for the IJ contains a one-page judgment showing Ms.
Ibarra’s plea to the charge of “child abuse – negligence – no injury,” C OLO . R EV .
S TAT . §§ 18-6-401(1) and (7)(b)(II). No other facts are recited in that judgment.
      3
         Ms. Ibarra testified at her bond hearing before the IJ that she had left her
children with her mother, who had gotten drunk and left the apartment. Admin.
Rec. at 88. The IJ referred to “the actual [criminal] act she did, she left her
children with a 10-year-old.” Id. at 117. The IJ went on to comment: “She made
a mistake in judgment, but I’ve often wondered. You know, I have two, I’ve
raised up two kids and you wonder at what point can you leave your kids alone. I
mean, when we lived on the second floor of a co-op for a long, long time, and the
laundry was in the basement, so I’d have to leave them in the apartment and run
down to the basement to move the clothes over from the dryer to the, or from the
washer to the dryer. So, how long do you leave the kids and at what age can you
do that, and every once in a while I’d need to go to the corner store to get
something and so I would actually leave the house and go down the street a little
ways. And, you know, I don’t believe there’s any real clear guidelines at what
age you can leave children and what age you can leave them with their older
siblings. So, I don’t think this was a crime involving moral turpitude and I don’t
think it was a particularly, you know, reprehensible mistake that she made.” Id.

                                           -3-
§ 1229b(b)(1). That section provides for discretionary relief from removal when

the applicant:

         (A) has been physically present in the United States for a
      continuous period of not less than 10 years immediately preceding
      the date of such application;
         (B) has been a person of good moral character during such period;
         (C) has not been convicted of an offense under section 1182(a)(2);
      1227(a)(2), or 1227(a)(3) of this title . . . ; and
         (D) establishes that removal would result in exceptional and
      extremely unusual hardship to the alien’s spouse, parent, or child,
      who is a citizen of the United States or . . . lawfully admitted for
      permanent residence.

8 U.S.C. § 1229b(b)(1). The IJ said he would be “inclined to think that the

discretionary factors would tilt in her favor and that the hardship factors would be

satisfied on the record,” Admin. Rec. at 118, but because he also decided that Ms.

Ibarra’s Colorado conviction categorically constituted a “crime of child abuse”

under 8 U.S.C. §1227(a)(2)(E)(i), he found Ms. Ibarra ineligible for discretionary

cancellation of removal. The Board of Immigration Appeals (BIA) affirmed,

holding that a conviction for “criminally negligent child endangerment” that does

not result in harm or injury “categorically” qualifies as a “crime of child abuse,

neglect, or abandonment” under the federal statute. Admin. Rec. at 8.

      On appeal, Ms. Ibarra contends the BIA’s current interpretation of “crime

of child abuse, neglect, and abandonment” to extend to the full range of conduct

criminalized by C OLO . R EV . S TAT . §§ 18-6-401(1)(a), (7)(b)(II) is an

impermissible and overbroad construction of 8 U.S.C. § 1227(a)(2)(E)(i). For the


                                           -4-
reasons set out below, we agree. It follows that Ms. Ibarra’s conviction is not a

“crime of child abuse, child neglect, or child abandonment” that would render her

ineligible for discretionary cancellation of removal under 8 U.S.C. §

1229b(b)(1)(C).



                                         II.

A. The Immigration Statute

      The INA in 8 U.S.C. § 1229b(b)(1)(C) pretermits the possibility of

discretionary cancellation of removal if a noncitizen has been convicted of one of

the crimes listed in 8 U.S.C. § 1227(a)(2). In cases like Ms. Ibarra’s, the crimes

listed pretermit eligibility for discretionary relief. Notably, however, a conviction

for one of the listed crimes is also grounds for deportation of lawful permanent

residents. 8 U.S.C. § 1227(a); see Judulang v. Holder, 132 S.Ct. 476, 483 (2011).

      The crimes listed in § 1227(a)(2) as meriting these serious immigration

consequences are crimes of moral turpitude; aggravated felonies; high speed

flight from an immigration checkpoint; failure to register as a sex offender;

controlled substance offenses; some firearm offenses; espionage, treason,

threatening the president, and similar political crimes; human trafficking; and,

relevant here, “[c]rimes of domestic violence, stalking, or violation of protection

order, crimes against children. . . .” § 1227(a)(2)(A)-(F). The “crimes against

children” provision was placed into § 1227(a)(2) in 1996, pursuant to the Illegal

                                         -5-
Immigration Reform and Immigrant Responsibility Act (“IIRIRA”). Pub. L. No.

104-208, 110 Stat. 3009-546, 3009-640. The provision states in relevant part:

      (E)(i) Domestic violence, stalking, and child abuse. Any alien who
      at any time after admission is convicted of a crime of domestic
      violence, a crime of stalking, or a crime of child abuse, child neglect,
      or child abandonment is deportable.

8 U.S.C. § 1227(a)(2)(E)(i). What Congress meant when it said “crime of child

abuse, child neglect, or child abandonment” is the question we are asked to

decide. Its answer determines not just whether removable immigrants like Ms.

Ibarra are ineligible for discretionary relief, but also which lawful permanent

residents may be deported. 8 U.S.C. § 1227(a).

      The BIA has interpreted “crime of child abuse, child neglect, or child

abandonment” broadly to include criminally negligent omissions which endanger

children by creating a reasonable probability of harm but which do not lead to

injury. Matter of Velasquez-Herrera, 24 I & N. Dec. 503 (2008); Matter of

Soram, 25 I. & N. Dec. 378, 384-85 (2010). We agree with Ms. Ibarra that this

definition is an impermissible interpretation of the federal statute and that her

conviction is not a “crime of child abuse, neglect, or abandonment” under any

permissible interpretation of § 1227(a)(2)(E)(i).

B. The Categorical Approach and the Colorado Crime of Conviction

      Before we discuss why we reject the BIA’s current definition of “crime of

child abuse, child neglect, and child abandonment,” we pause to explain briefly


                                          -6-
the “categorical approach” used to decide whether state convictions qualify as

removable crimes under the INA. The categorical approach first requires ignoring

a petitioner’s actual conduct and examining only the minimum conduct needed for

a conviction under the relevant state law. Efagene v. Holder, 642 F.3d 918, 921

(10th Cir. 2011) (citing Taylor v. United States, 495 U.S. 575 (1990)). If every

conviction under a given state statute requires all the elements of the generic

federal crime, then the state conviction is categorically a removable offense.

Montcrieffe v. Holder, 569 U.S. ___ (2013) (Slip Op. at 5). If some conduct that

would be criminal under the state statute fits within the definition of the federal

predicate crime but some does not, a conviction under that state statute merits the

modified categorical approach to determine whether the petitioner’s actual

conduct involved “all the elements of [the] generic” crime. Taylor, 495 U.S. at

602; see also Gonzales v. Duenas-Alvarez, 549 U.S. 183, 187 (2007). Thus,

“[w]hen the underlying statute reaches a broad range of conduct, some of which

would constitute [the generic crime] and some of which would not, courts resolve

the ambiguity by consulting reliable judicial records, such as the charging

document, plea agreement, or plea colloquy.” Vargas v. Dep’t of Homeland Sec.,

451 F.3d 1105, 1109 (10th Cir. 2006) (internal quotation marks omitted).

      The statute under which Ms. Ibarra pled guilty is C OLO . R EV . S TAT .

§§ 18-6-401(1)(a), (7)(b)(II). Subsection (1)(a) first provides:

      A person commits child abuse if such person causes an injury to a

                                          -7-
      child’s life or health, or permits a child to be unreasonably placed in
      a situation that poses a threat of injury to the child’s life or health, or
      engages in a continued pattern of conduct that results in
      malnourishment, lack of proper medical care, cruel punishment,
      mistreatment, or an accumulation of injuries that ultimately results in
      the death of a child or serious bodily injury to a child.

§ 18-6-401(1)(a). This is a disjunctive list, containing three types of prohibited

conduct:

            Causing injury to a child’s life or health;

            Permitting a child to be unreasonably placed in a situation that
             poses a threat of injury to a child’s life or health; or

            Engaging in a continued pattern of conduct that results in the
             child’s death or serious bodily injury.

      But one cannot be convicted under § 18-6-401(1)(a) alone because section

(7) of the statute requires that the conduct listed in section (1)(a) be undertaken

with a mens rea of at least criminal negligence, and then categorizes the crime

according to both the seriousness of the mens rea and the seriousness of the

result. Thus, § 18-401(7)(b) provides:

      (b) Where no death or injury results, the following shall apply:
           (I) An act of child abuse when a person acts knowingly or
      recklessly is a class 2 misdemeanor; except that, if it is committed
      under the circumstances described in paragraph (e) of this subsection
      (7), then it is a class 5 felony.
           (II) An act of child abuse when a person acts with criminal
      negligence is a class 3 misdemeanor except that, if it is committed
      under the circumstances described in paragraph (e) of this subsection
      (7), then it is a class 5 felony.

      Ms. Ibarra’s crime of conviction under subsection (7)(b)(II) fell into the


                                          -8-
lowest level in both the mens rea and result categories: “Where no death or injury

results . . . [and] when a person acts with criminal negligence[, child abuse] is a

class 3 misdemeanor.” C OLO . R EV . S TAT . §§ 18-6-401(1)(a), (7)(b)(II). 4 The

government does not dispute this characterization of Ms. Ibarra’s conviction. A

class 3 misdemeanor is the least serious type of misdemeanor in Colorado and

carries a minimum penalty of a fifty dollar fine. C OLO . R EV . S TAT . § 18-1.3-501.

In contrast, where the conduct is knowing or reckless and the child is seriously

injured, the crime is a class 3 felony, which carries a minimum penalty of four

years in prison. C OLO . R EV . S TAT .§ 18-1.3-401.

      Applying the categorical approach, we must now compare the elements of

Ms. Ibarra’s state conviction with the generic federal definition of the crime of

“child abuse, child neglect, and child abandonment” listed in 8 U.S.C. §

1227(a)(2)(E)(i). See Taylor, 495 U.S. at 600; see also Duenas-Alvarez, 549 U.S.

at 187-95 (applying Taylor to an INA crime).

C. The BIA’s Evolving Definitions of “Crime of Child Abuse”

      The BIA has made numerous attempts to create a federal definition of the


      4
         Because we know from subsection (7)(b)(II) that Ms. Ibarra was convicted
under the “no injury” prong, we also know that she was convicted under the
second clause of § 18-6-401(1)(a), where the child was “permit[ted] to be
unreasonably placed in a situation that poses a threat of injury,” and not one of
the other clauses, which require injury. Thus, Ms. Ibarra was convicted for the
offense of “with criminal negligence . . . permit[ting] a child to be unreasonably
placed in a situation that poses a threat of injury . . . [but leads to] no death or
injury.”

                                           -9-
“crime of child abuse, child neglect, or child abandonment” over the years. At

the time of Ms. Ibarra’s state conviction in 2004, the BIA’s criminal definition of

child abuse was “any form of cruelty to a child’s physical, moral, or mental well-

being.” See Ochieng v. Mukasey, 520 F.3d 1110, 1114 (10th Cir. 2008)

(approving BIA definition from In re Rodriguez-Rodriguez, 22 I. & N. Dec. 991,

996 (BIA 1999)). “Cruelty” means intentionally causing pain or suffering. See

B LACK ’ S L AW D ICTIONARY 405 (8th ed., 2004) (“cruelty: [t]he intentional and

malicious infliction of mental or physical suffering on a living creature, esp. a

human; abusive treatment . . . .” ). We think it highly unlikely that Ms. Ibarra’s

conviction would have fit the BIA’s definition of child abuse in effect at the time

of her guilty plea – “cruelty to a child” – because her conviction required neither

intent nor injury, not even “mental” or “moral” injury.

      By the time the government issued Ms. Ibarra’s Notice to Appear on

December 27, 2008, the BIA had expanded its interpretation of child abuse in

Velasquez, 24 I. & N. Dec. 503, to encompass “any offense involving an

intentional, knowing, reckless, or criminally negligent act or omission that

constitutes maltreatment of a child or that impairs a child’s physical or mental

well-being . . . .” Id. at 517. Ms. Ibarra argued to the IJ that even under

Velasquez, her conviction would not fit the BIA’s definition of “crime of child

abuse.” The only federal court to consider Velasquez in a published opinion had

interpreted it to require some injury to the child for a crime to constitute “child

                                         -10-
abuse.” Fregozo v. Holder, 576 F.3d 1030, 1037 (9th Cir. 2009). Ms. Ibarra

relied on Fregozo to urge the IJ, and then the BIA, to hold that a conviction for

“child abuse” which required no injury could never constitute child abuse under

the BIA’s own interpretation of the phrase in Velasquez. The IJ disagreed,

finding Fregozo unpersuasive.

      The BIA affirmed, relying on Velasquez and Soram, 25 I. & N. Dec. 378, a

case so recent it had not been decided when Ms. Ibarra filed her appeal to the

Board. 5 In Soram, the Board expanded the definition of “child abuse” even

further. It held that “child abuse, neglect, and abandonment” in 8 U.S.C.

§ 1227(a)(2)(E)(i) constitutes one “unitary concept,” id. at 381, and that offenses

of child endangerment that do not result in “actual harm or injury” are included as

child “maltreatment.” Id. at 380-81. Soram considered the exact Colorado statute

under which Ms. Ibarra was convicted, albeit the knowing/reckless subsection,

C OLO . R EV . S TAT . § 18-6-401(7)(b)(I), instead of the criminal negligence

subsection, 7(b)(II). Although noting this distinction between Ms. Ibarra’s


      5
         Whether newly expansive agency definitions of removable offenses can
make old state convictions retroactively removable was not raised in this appeal,
but we question whether such an approach would pass muster under the
nonretroactivity principle set forth in I.N.S. v. St. Cyr, 533 U.S. 289, 323-24
(2001) (holding that “it would surely be contrary to ‘familiar considerations of
fair notice, reasonable reliance, and settled expectations” to allow a newly-
enacted law to deprive noncitizens who had already pleaded to certain crimes of
the possibilities available to them at the time of the plea). See also Judulang, 132
S. Ct. at 489 n.12 (suggesting anti-retroactivity principles could equally apply to
BIA decisions that deviate from law upon which petitioner relied in making plea).

                                         -11-
conviction and Soram’s, the BIA held that Ms. Ibarra’s conviction fit into

Velazquez’s ambit because “the range of culpable mental states” the Board had

recognized there included “criminally negligent acts or omissions.” Admin. Rec.

at 8 (italics in original) (citing Velazquez, 24 I. & N. Dec. at 512).

      The Board had stated in Velasquez that its inclusion of criminal negligence

reflected a “growing acceptance” among states that criminally negligent acts

could be criminal child abuse, 24 I. & N. Dec. at 511, yet it cited to only six state

criminal statutes, including the Colorado statute at issue here, in support of that

premise, id. at n.11. In neither Velasquez nor Soram did the BIA decide whether

the injury threatened had to be particularly substantial or imminent for an

endangerment-type crime to fall into its definition of “child abuse.” The Board

expressly declined to make that decision, saying it was satisfied with Colorado’s

“reasonable probability” of injury standard. Soram, 25 I. & N. Dec. at 384-85

(citing People v. Hoehl, 568 P.2d 484, 486 (Colo. 1977) (en banc)). Rather than

issue an authoritative statement as to what kind of “threat of injury” had to be at

stake, the Board said it would undertake a “State-by-State analysis . . . to

determine whether the risk of harm required by the endangerment-type language

[in a given state statute of conviction] is sufficient to bring an offense within the

definition of ‘child abuse’ under the Act.” Id. at 382-83.

      The result is that so long as there is a mens rea of at least criminal

negligence, the BIA will decide whether a child endangerment crime is a

                                          -12-
deportable offense only after the person has been convicted of it. Whether this ex

post approach provides adequate notice to immigrants considering plea bargains,

an argument not raised by Ms. Ibarra, it has resulted in the BIA arriving, at least

for now, at a federal definition of “child abuse, neglect, and abandonment” that is

coextensive with the definition of “child abuse” in C OLO . R EV . S TAT .

§§ 18-6-401(1)(a), (7)(b)(II), which includes criminally negligent omissions that

cause a reasonable probability of harm but result in no injury or suffering on any

child’s part. The question before us is whether that definition of “child abuse” is

what Congress intended when it enacted 8 U.S.C. § 1227(a)(2)(E)(i).



                                          III.

A. Statutory Interpretation

      While we review purely legal questions decided by the BIA de novo,

Ritonga v. Holder, 633 F.3d 971, 974 (10th Cir. 2011), we apply Chevron

deference to precedential BIA interpretations of ambiguous federal immigration

statutes so long as the Board’s interpretation does not contravene Congressional

intent. See Chevron, U.S.A. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842-43

(1984). Soram and Velasquez constitute three-member precedential opinions of

the BIA, so they would qualify for the familiar deference if it is applicable.

Carpio v. Holder, 592 F.3d 1091, 1097 (10th Cir. 2010). But while the statutory

text at issue here does contain some ambiguity, Congress’s intent is not so opaque

                                          -13-
as to grant the BIA the sweeping interpretive license it has taken.

      We do not defer to agency interpretations of statutes until the “traditional

tools of statutory construction yield no relevant congressional intent,” Exxon

Corp. v. Lujan, 970 F.2d 757, 762 (10th Cir. 1992) (internal quotation marks

omitted), and the first place we look for congressional intent is the plain language

of the statute. Leocal v. Ashcroft, 543 U.S. 1, 8 (2004). “With regard to this very

statutory scheme [the INA], we [are] bound to assume that the legislative purpose

is expressed by the ordinary meaning of the words used.” I.N.S v. Cardoza-

Fonseca, 480 U.S. 421, 431 (1987) (internal quotation marks omitted). Notably,

the first word in the phrase “crime of child abuse, child neglect, or child

abandonment” contained in 8 U.S.C. § 1227(a)(2)(E)(i) is “crime.”

      “Crime” means crime; not civil adjudication. This distinction is important

because “child abuse” and “child neglect” are frequently defined in other areas of

law: evidence law regarding child witnesses; 6 mandatory-reporting law; 7 and




      6
        See 18 U.S.C. § 3509(a)(3) (1994) (relied on in Velasquez, 24 I. & N.
Dec. at 510 n.5) (relating to the rights of child victims as court witnesses); 42
U.S.C. § 3796aa-8 (1994) (awarding grants for closed-circuit televising of child
witnesses who were victims of abuse).
      7
        See 42 U.S.C. § 13031(c)(1) (1994) (requiring child abuse reporting in
federal jurisdictions); 25 U.S.C. § 3202(3) (1994) (relating to child abuse in
Indian country); 42 U.S.C. § 5106g(4) (1994) (CAPTA) (defining “sexual abuse”
for reporting purposes); see list of 38 states’ reporting and child welfare laws
cited in Soram, 25 I. & N. Dec. at 382, at
www.childwelfare.gov/systemwide/laws_policies/statutes/define.cfm.

                                         -14-
family welfare law. 8 The terms are usually defined differently in civil law as

compared to criminal law. For example, many states define “child neglect” for

family welfare purposes as something not requiring fault, but require that “child

neglect” be done “willfully” or “recklessly” to constitute the crime of child

neglect. 9 The purpose of civil definitions is to determine when social services

      8
        Frequently the definition for reporting purposes and child welfare
proceedings is the same. This definition of “child neglect” almost never requires
any willful or bad intent on the parent’s part. For example, a “neglected child” in
Idaho is someone “[w]hose parents . . . are unable to discharge their
responsibilities . . . and, as a result of such inability, the child lacks the parental
care necessary for his health, safety, or well-being.” I DAHO C ODE
§ 16-1602(25)(b) (Westlaw through 2012 legislation). If a child meets that
definition, case workers investigate, are required to make a reasonable effort to
rehabilitate the parents and improve their parenting capabilities, and if that is
impossible, the child may be taken out of the parents’ custody. See I DAHO C ODE
§ 16-1619 (Westlaw through 2012 legislation). All of this adjudication may
happen without criminal conduct having occurred and without the criminal system
being involved. A conviction for the crime of child endangerment in Idaho
requires “willfully” placing a child in danger. I DAHO C ODE § 18-1501 (Westlaw
through 2012 legislation).
      9
          For example, compare A LASKA S TAT . § 47.17.290 (Westlaw through 2012
legislation) (defining “child neglect” for purposes of child welfare intervention as
“the failure by a person responsible for the child’s welfare to provide necessary
food, care, clothing, shelter, or medical attention for a child”) with A LASKA S TAT .
§ 11.51.100 (Westlaw through 2012 legislation) (defining “endangering the
welfare of a minor” in the criminal code, as “intentionally desert[ing] the child
. . . . under circumstances creating a substantial risk of physical injury to the
child.”) (emphasis added); compare O KLA . S TAT . A NN . tit. 10a, § 1-1-105(47)
(Westlaw through 2012 legislation) (defining child “neglect” for family welfare
purposes) with O KLA . S TAT . A NN . tit. 10, § 7115 (Westlaw through 2012
legislation) (requiring that the neglect be “willful” or “malicious” to constitute a
crime); compare T ENN . C ODE . A NN . § 37-1-102(b)(1)(Westlaw through 2012
legislation) (civil definition of child abuse not requiring knowing conduct) with
T ENN . C ODE A NN . § 39-15-401(Westlaw through 2012 legislation) (criminal
                                                                         (continued...)

                                         -15-
may intervene. The purpose of criminal definitions is to determine when an

abuser is criminally culpable.

      Congress did not say that one who has committed “child neglect” under

family welfare law is removable; it said that one who has been “convicted” of a

“crime of” child neglect is. We must assume “that Congress says in a statute

what it means and means in a statute what it says there.” Hartford Underwriters

Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 6 (2000) (internal quotation

marks omitted). Proper statutory construction also requires considering a

phrase’s “placement and purpose in the statutory scheme.” Bailey v. United

States, 516 U.S. 137, 145 (1995). Section 1227(a)(2)(E)(i) was placed by

Congress in a section of the statute called “criminal offenses,” which lists the

“crimes” that render an immigrant deportable.

      Notwithstanding the statute’s plain use of the word “crime,” the BIA relied

in both Velasquez and Soram primarily on definitions of “child abuse” and “child

neglect” from civil, not criminal, law to reach its present definition of “crime of

child abuse, child neglect, and child abandonment.” See Velasquez, 24 I. & N.

Dec. at 510 nn.5-6 (citing federal civil statutes); Soram, 25 I. & N. Dec. at 382

(citing a 2009 Department of Health and Human Services compendium of the civil

laws of 38 states). That approach reads the words “crime of” out of the federal


      9
        (...continued)
definition of child abuse requires knowingness).

                                         -16-
statute, which we may not do. See Leocal, 543 U.S. at 12 (courts “must give

effect to every word of a statute wherever possible.”). The concurring board

member in Soram noticed this problem and stated, “I find it most relevant to look

to the criminal statutes of the various States in 1996, rather than the civil

statutes,” 25 I. & N. Dec. at 386-87 (Filppu, concurring). Although the

concurring board member at least attempted to ask the right question, she still

relied on several non-criminal laws 10 and unfortunately misunderstood many of

the criminal child-endangerment laws she did cite. 11

      Because Congress intended to make only crimes of child abuse, child

neglect, and child abandonment deportable, we must determine what “child abuse,

child neglect, and child abandonment” meant in the criminal context in 1996,



      10
          The concurrence cited Oklahoma and South Dakota’s reporting laws,
O KLA . S TAT . A NN . tit. 10, § 7102 (Westlaw through 1996 legislation); S.D.
C ODIFIED L AWS § 26-8A-2 (Westlaw through 1996 legislation), to support her
conclusion that the criminal laws of most states supported the outcome in Soram.
Unlike those civil laws, Oklahoma and South Dakota both require willful conduct
in their criminal child endangerment laws. O KLA . S TAT . A NN . tit. 10 § 7115
(Westlaw through 1996 legislation); S.D. C ODIFIED L AWS §§ 26-10-1, 25-7-16
(Westlaw through 1996 legislation).
      11
          Some of the laws the concurrence cited required an injury. See M D .
C ODE A NN . Art. 27 § 35C (Westlaw through 1996 legislation) (now codified at
M D . C ODE A NN ., Crim. Law § 3-601(a) (Westlaw through 2012 legislation); N.J.
S TAT . A NN . § 2C:24-4 (Westlaw through 1996 legislation); U TAH C ODE A NN .
§76-5-109 (Westlaw through 1996 legislation). Other laws the concurrence cited
required intent, knowledge, or recklessness. See I OWA C ODE A NN . § 726.6
(Westlaw through 1996 legislation); K AN . S TAT . A NN . § 21-3608 (Westlaw
through 1996 legislation); N.H. R EV . S TAT . A NN . § 639:3 (Westlaw through 1996
legislation). Soram, 25 I. & N. Dec. at 388 n.2 (Filppu, concurring).

                                         -17-
when Congress amended the INA. Congress did not provide a definition of

“crime of child abuse, child neglect, or abandonment” in § 1227(a)(2)(E)(i), as it

did for “domestic violence.” Nor did Congress cross-reference to federal criminal

or sentencing law, as it did with the phrase “aggravated felony,” which it cross-

referenced from the INA, 8 U.S.C. § 1101(a)(43)(F), to 18 U.S.C. § 16. There is

no federal crime of non-sexual “child abuse” nor any federal “child neglect” or

“child abandonment” crime from which we might draw an authoritative federal

definition of this type of crime. Moreover, the legislative history of §

1227(a)(2)(E) is almost nonexistent. 12

      In Taylor, the Supreme Court also dealt with a crime that Congress had left

undefined, “burglary,” and held that Congress did not intend this crime to be

defined as whatever “burglary” meant in the state where the conviction occurred.

Such an approach “would mean that a person convicted of unlawful possession of


      12
          The little legislative history that does exist does not support the BIA’s
view that the “crime” of child abuse should be interpreted so broadly. In his
remarks on the Senate floor, one of the co-sponsors of the Dole-Coverdell
Amendment, which added the section at issue to the INA, said “[i]t is long past
time to stop the vicious acts of stalking, child abuse, and sexual abuse. We
cannot prevent in every case the often justified fear that too often haunts our
citizens. But we can make sure that any alien that commits such an act will no
longer remain within our borders.” 142 Cong. Rec. S4613 1996 (Statements of
Sen. Dole). Criminally negligent omissions that do not cause injury are neither
“vicious” nor “acts,” so it is doubtful that the legislators who enacted
§ 1227(a)(2)(E)(i) had these kinds of crimes in mind. See Reves v. Ernst &
Young, 494 U.S. 56, 62-63 (1990) (Statutory text “must be understood against the
backdrop of what Congress was attempting to accomplish in enacting the . . .
Act[].”).

                                          -18-
a firearm would, or would not, receive a sentence enhancement based on exactly

the same conduct, depending on whether the State of his prior conviction

happened to call that conduct ‘burglary.’” Taylor, 495 U.S. at 590-91.

      This concern is no less pronounced with respect to the “crime of child

abuse,” where state criminal laws vary at the margins. For example, in Missouri,

but not Delaware, leaving a child alone in a parked car is criminal child

endangerment even if the child is not harmed. Compare State v. Todd, 183 S.W.

3d 273, 280 (Mo. Ct. App. 2005), with State v. E.J., 2005 W.L. 3509700 (Del.

Fam. Ct. 2005). In South Carolina, but not Nevada, a woman with a substance

addiction who becomes pregnant can be convicted for criminal child abuse of the

fetus. Compare Whitner v. State, 328 S.C. 1, 8 (S.C. 1997), with Sheriff, Washoe

County, Nev. v. Encoe, 885 P.2d 596, 598 (Nev. 1994). And in Texas, failing to

provide proper nutrition to a child is criminal child abuse, but it is not a crime in

Indiana (although it would likely cause child protective services to become

involved in every state). Compare Ricketts v. State, 598 N.E. 2d 597, 601 (Ind.

1992) with Contreras v. State, 54 S.W. 3d 898, 907 (Tex. Ct. App. 2001)

(abrogated on different grounds by Jennings v. State, 302 S.W.3d 306 (Tex. Crim.

App. 2010)).

      As Taylor admonished, if a federally-listed crime meant whatever any state

said it meant, that would lead to the “odd results” of an immigrant who left her

child in a parked car being a deportable criminal if she happened to make this

                                          -19-
questionable choice in Missouri, but not if she happened to do so in Delaware.

“Without a clear indication . . . that Congress intended to abandon its general

approach of using uniform categorical definitions to identify predicate offenses,

we do not interpret Congress’ omission of a definition of [a predicate crime] in a

way that leads to odd results of this kind.” Taylor, 495 U.S. at 591. 13 Using the

categorical approach in immigration proceedings “avoid[s] this potential

unfairness.” Montcrieffe, 569 U.S. ___ (2013) (Slip Op. at 16) (quoting Taylor,

495 U.S. at 601).

      Thus, absent “clear” evidence of Congressional intent to the contrary, we

must assume that a crime listed by Congress in a federal statute has one generic

meaning that is not “at odds with the generally accepted contemporary meaning of

this term.” Taylor, 495 U.S. at 596 (citing Perrin v. United States, 444 U.S. 37,

49, n.13 (1979)). Taylor instructs courts to find that “generally accepted

contemporary meaning” by looking to “the criminal codes of most States.” Id. at

598. Given that IIRIRA was enacted in 1996, we must identify the majority of

states’ consensus as of that year, “at the time Congress enacted the statute,” to

find the generic meaning of criminal child abuse. Perrin, 444 U.S. at 42; see also

Nijhawan v. Holder, 557 U.S. 29, 47 (2009) (“We examined state statutes . . . in

      13
         This rule reflects the presumption that “absent plain indication to the
contrary, federal laws are not to be construed so that their application is
dependent on state law, because the application of federal legislation is
nationwide and at times the federal program would be impaired if state law were
to control.” Taylor, 495 U.S. at 591 (internal quotations omitted).

                                        -20-
effect in 1996, when Congress [enacted IIRIRA].”). When a state law

“criminalizes conduct that most other States would not consider” to be a crime, a

conviction under such a law cannot be a deportable offense. Duenas-Alvarez, 549

U.S. at 190-91.

      Not only must we interpret the words “child abuse, child neglect, and child

abandonment” in the context of the criminal law in 1996, we must also focus on

the ideas and concepts associated with those particular terms because

      where Congress borrows terms of art in which are accumulated the legal
      tradition and meaning of centuries of practice, it presumably knows and
      adopts the cluster of ideas that were attached to each borrowed word in the
      body of learning from which it was taken and the meaning its use will
      convey to the judicial mind unless otherwise instructed. In such case,
      absence of contrary direction may be taken as satisfaction with widely
      accepted definitions, not as a departure from them.

Morissette v. United States, 342 U.S. 246, 263 (1952). While child abuse, child

neglect, and child abandonment were not among the earliest common-law crimes,

they have existed long enough to have “accumulated” legal tradition and certain

“cluster[s] of ideas.” Id. See, e.g., D.C. C ODE § 22-901(b)(2) (Westlaw through

1996 legislation) (originally enacted in 1885); 720 I LL . C OMP . S TAT . § 5/12-21.6

(Westlaw through 1996 legislation) (originally enacted in 1877). Thus, while we

agree with the BIA that the crimes of child abuse, child neglect, and child

abandonment can be considered a “unitary concept,” Soram, 25 I& N. Dec. at

381, the elements of this unitary concept must reflect the “cluster of ideas”

behind the terms Congress actually used. Morissette, 342 U.S. at 263.

                                          -21-
      For this reason, to determine the majority approach in 1996, we surveyed

not only crimes called child abuse, neglect, and abandonment, but also state

crimes denoted as child “endangerment,” which substantially overlap with crimes

designated as child abuse, child neglect, and child abandonment. We also

included crimes sharing elements with abuse, neglect, endangerment, or

abandonment that were denominated as something else entirely, such as “cruelty

to children,” G A . C ODE A NN . 16-5-70(a) (Westlaw through 1996 legislation), or

“unlawful conduct toward child,” S.C. C ODE A NN . § 20-7-50 (Westlaw through

1996 legislation). But because Congress used three well-known terms of art, we

have interpreted the unitary concept of “child abuse, child neglect, and child

abandonment” without reference to crimes usually called “nonsupport,”

“contributing to delinquency,” “enticement” of minors, or other sundry crimes

involving children that state criminal codes may include. 14 See Gor v. Holder,

      14
          In some states, “contributing to delinquency” statutes also included a
prong called “contributing to dependency,” “deprivation,” or “neglect” of a child.
See, e.g., A RIZ . R EV . S TAT . § 13-3613 (West, Westlaw through 1996 legislation)
(enacted 1933). However, these statutes usually date from the early 20th century
and have been supplanted by endangerment and neglect laws dating from the
1970s and 80s. See, e.g., A RIZ . R EV . S TAT § 13-3623 (West, Westlaw through
1996 legislation) (enacted 1979). Moreover, these “contributing” statutes appear
to be used almost exclusively to prosecute contributing to “delinquency,” not
contributing to “neglect.” See, e.g., People v. Tennyson, 790 N.W. 2d 354, 364
(Mich. 2010) (“There are no reported cases that address a conviction under
[M ICH . C OMP . L AWS ] § 750.145 [the “contributing” statute, which dates from
1927] on grounds of neglect.”). In addition, unlike child endangerment and
neglect laws, “contributing” statutes seem to target people other than adults in
custodial roles, including other minors. See, e.g., S.D. C ODIFIED L AWS § 26-9-1
                                                                        (continued...)

                                         -22-
607 F.3d 180, 192-93 (6th Cir. 2010) (suggesting that nonsupport conviction

would not be deportable offense under § 1227(a)(2)(E)(i)). We also excluded

state crimes involving sexual abuse of a minor, because Congress made this a

separately deportable offense under INA § 101(a)(43)(A).

B. Generic Definition of Child Abuse

      We examined the criminal laws of all fifty states and the District of

Columbia in effect in 1996 to determine the majority approach to crimes of child

abuse, abandonment, neglect, and endangerment. See Appendices. We determined

that the BIA’s interpretation of this unitary type of crime reaches conduct that the

majority of states did not criminalize in 1996 because the BIA includes non-

injurious conduct done with a mens rea of only criminal negligence.

      In 1996, forty-eight states and the District of Columbia had statutes that

criminalized endangering or neglecting children without facially requiring a

resulting injury. 15 See Appendices. But twenty-seven states required a mens rea

      14
        (...continued)
(any person “other than a parent” can be guilty of causing, encouraging or
contributing to the “abuse, neglect, or delinquency of any child. . . .”). We did
not include these statutes in our survey unless there was evidence that the law was
actually used to prosecute crimes of child neglect or endangerment. We did
include them if there was no other no-injury-required child endangerment or
neglect crime in a given jurisdiction.
      15
         Because it was unnecessary, we have not assessed whether most states
actually interpreted the laws we include in the Appendices to be no-injury crimes.
Assuming arguendo that injury to the child is not a required element of the crime
of child abuse, neglect, and abandonment for INA purposes, we therefore
                                                                     (continued...)

                                        -23-
of knowing or intentional. See Appendix A. Six jurisdictions required a

minimum mens rea of recklessness. Appendix B. Only eleven states clearly

criminalized non-injurious child endangerment where the culpable mental state

was only criminal negligence. 16 Appendix C. The minimum mens rea in the five

remaining states was unclear where the conduct did not result in injury.

Appendix D.

      Thus, the majority of states in 1996, at least thirty-three, did not

criminalize endangering children or exposing them to a risk of harm absent injury

if there was only a culpable mental state of criminal negligence. Appendices

A, B. Accordingly, contrary to what the BIA has held, criminally negligent

conduct with no resulting injury to a child cannot serve as the generic federal



      15
        (...continued)
included state statutes which facially leave open the possibility that no-injury
conduct could be included. Most states, however, unlike Colorado’s §
18-6-401(7)(b), do not contain a specific “no injury” prong. See, e.g., I OWA
C ODE § 726.6(2) (two categories for child-endangerment penalties: where
endangerment results in “serious injury,” or where it does not result in “serious
injury.”)
      16
         We do not decide whether criminal negligence has exactly the same
meaning in all the states listed in Appendix C. It is sufficient to note that
criminal negligence always requires some extra element or elements to distinguish
it from tort negligence. 1 W AYNE R. L A F AVE , S UBSTANTIVE C RIMINAL L AW § 5.4
(2d ed. 2003). The key distinction between criminal negligence and recklessness
is whether an unreasonable risk is consciously disregarded (which makes the mens
rea recklessness) or whether the guilty party is not conscious of the unreasonable
risk but should be (in which case the mens rea is criminal negligence). Id. at §
5.4 nn. 25- 26; see also United States v. Serawop, 410 F.3d 656, 669 n.4 (10th
Cir. 2005).

                                        -24-
definition for the “crime of child abuse, child neglect, or child abandonment.” 17

      It is clear that Ms. Ibarra’s conviction under C OLO . R EV . S TAT .

§§ 18-6-401(a)(1), (7)(b)(II) required neither injury nor a mens rea greater than

criminal negligence. Subsection (7)(b)(II) of the Colorado statute does not leave

open the possibility that the person was convicted of a crime requiring injury to

the child or a more culpable mens rea, because those offenses are separately

codified at subsections (7)(a) (“where death or injury results”) and (7)(b)(I)

(where no-injury conduct is knowing or reckless). Ms. Ibarra’s conviction is

therefore not categorically a crime of child abuse, child neglect, or child

abandonment under 8 U.S.C. § 1227(a)(2)(E)(i). Nor is the modified categorical


      17
         Because the mens rea element disposes of Ms. Ibarra’s appeal, we need
not address petitioner’s argument that Colorado’s statute is non-generic because it
criminalizes child endangerment without requiring that the threatened harm be
particularly imminent or severe. We note, however, that state child endangerment
laws range from requiring that the threat to a child be “imminent” or “practically
certain,” see Devine v. State, 786 S.W.2d 268, 270 (Tex. Crim. App. 1989);
Carmons v. State, 26 S.W.3d 382, 385 (Mo. App. 2000), to requiring only a
“reasonable probability” of harm, see State v. Muhaney, 975 P.2d 156, 159 (Ariz.
App. 1999); People v. Hoehl, 568 P.2d 484, 486 (Colo. 1977) (en banc).
Additionally, some states require that the threatened though unrealized harm be
“serious” or “substantial,” others do not. Compare State v. Goff, 686 P. 2d 1023,
1027 (Or. 1984), and Arnold v. State, 755 So.2d 796, 798 (Fla. Dist. Ct. App.
2000), with People v. Dunaway, 88 P.3d 619, 626 (Colo. 2004) (en banc)
(“significant” risks are only “among the myriad injuries to children that the
endangerment clause works to protect against”), and State v. Castaneda, 20 P.3d
368, 371 (N.M. 2001) (child endangerment can consist of failing to secure child
restraint. Where injury to the child was required, a few more states included
criminal negligence, but it was still only a minority position. See, e.g., M ONT .
C ODE A NN . § 45-5-206 (Westlaw through 1996 legislation); L A . R EV . S TAT . A NN .
§ 14-93 (West, Westlaw through 1996 legislation).

                                          -25-
approach necessary in Ms. Ibarra’s case because subsection (7)(b)(II) does not

contain “several different crimes, each described separately.” Montcrieffe, 569

U.S. ___ (2013) (Slip Op. at 5).

      The BIA’s decision to use Colorado’s overly broad definition of the crime

of child abuse to define “child abuse” under 8 U.S.C. § 1227(a)(2)(E)(i)

effectively makes the law of the forum state outcome-determinative regarding

what a deportable offense is under the federal statute. An immigrant who was

convicted of negligent child abuse in Colorado would be deportable but an

immigrant who engaged in the same conduct in the majority of states that do not

criminalize such conduct would not be deportable. Such an approach has long

been rejected as a method of interpreting the INA. Gonzalez-Gonzalez v. Weber,

472 F.3d 1198, 1202 (10th Cir. 2006); Cazarez-Gutierrez v. Ashcroft, 382 F.3d

905, 913 (9th Cir. 2004); Kahn v. I.N.S., 36 F.3d 1412, 1414 (9th Cir. 1994)

(rejecting BIA’s state-law-dependent analysis of common-law marriage); Gerbier

v. Holmes, 280 F.3d 297, 299 (3rd Cir. 2002) (defining as aggravated felonies

only state drug crimes having federal counterparts or containing trafficking

components); Moon Ho Kim v. I.N.S., 514 F.2d 179, 180 (D.C. Cir. 1975)

(rejecting definition of “adultery” dependent on law of forum state); c.f.

Montcrieffe, 569 U.S. ___ (2013) (Slip Op. at 16).

      The government points to no evidence that Congress intended “crime of

child abuse” to have an unusual or state-dependent meaning, nor does it

                                        -26-
acknowledge that the BIA has enshrined this crime with a nongeneric definition.

Instead, the government and the BIA claim that the BIA’s definition comports

with the “ordinary, contemporary, and common meaning of the term ‘child

abuse’” and “the term’s established legal usage.” Aple’s Br. at 17 (quoting

Velasquez, 24 I. & N. Dec. at 508-12). Both the government and the BIA stated

the correct test, but both failed to apply it correctly.

      As noted above, in Velasquez and Soram, the BIA relied mainly on civil

definitions of “child abuse,” which do not include a mens rea requirement. The

Board at least restricted itself in Velasquez to the relevant time period and relied

exclusively on statutes from around 1996, albeit civil ones. 24 I. & N. Dec. at

510 n.4. But instead of looking at how the majority of states criminalized child

abuse, the Board referred to “a growing acceptance by 1996 that the concept of

‘child abuse’ included criminally negligent acts.” Id. at 511. Citing statutes from

only six states, including the subsection of the Colorado statute we address here,

C OLO . R EV . S TAT . § 18-6-401(7)(b)(II), see id. at n.11, the Board concluded that

the term “crime of child abuse” in 8 U.S.C. § 1227(a)(2)(E)(i) should be

interpreted “broadly” to include “any offense involving an intentional, knowing,

reckless, or criminally negligent act or omission that constitutes maltreatment of a

child.” Id. at 512. This definition defies the rule in Taylor that predicate crimes

reflect the law of “most States.” 495 U.S. at 598. By Soram, the Board had even

abandoned the proper time frame, canvassing statutes both non-criminal and non-

                                           -27-
contemporaneous. Soram, 25 I.&N. Dec. at 382 (“As recently as July 2009, some

38 states . . . included in their civil definition of ‘child abuse’ . . . acts . . . that

threaten a child with harm . . . .”). Civil statutes do not reflect the meaning of the

criminal law, and laws from 2009 do not illustrate the state of the law in 1996. 18

       A permissible interpretation of “crime of child abuse, child neglect, or

child abandonment” in 8 U.S.C. § 1227(a)(2)(E)(i) requires giving effect to the

established legal usage and “contemporary and common meaning,” Perrin, 444

U.S. at 42, of the phrase, taking into account the word “crime” and the specific

crimes listed–abuse, neglect, and abandonment. If the BIA’s definition

accomplished as much, we would be required to defer to it even if we found it

unwise. Chevron, 467 U.S. at 866 (“When a challenge to an agency construction

of a statutory provision, fairly conceptualized, really centers on the wisdom of the

agency’s policy, rather than whether it is a reasonable choice within a gap left

       18
         In Velasquez, the Board referred to a definition of child abuse from the
eighth edition of Black’s Law Dictionary: “intentional or neglectful physical or
emotional harm inflicted on a child.” 24 I. & N. at 511 (alteration omitted). But
the Board did not mention Black’s corresponding definition of “child neglect,”
which explains that not all child neglect is criminal. B LACK ’ S L AW D ICTIONARY
1061 (8th ed. 2004). “Local child-welfare departments investigate reports of
child neglect. In a severe case, criminal charges may be filed against a person
suspected of child neglect.” Id. (emphasis added). Black’s also cited a criminal
law treatise in making it clear that “‘neglect is not the same thing as
‘negligence.’” Id. (citing T URNER , K ENNY ’ S O UTLINES OF C RIMINAL L AW 108 n.1
(16th ed. 1952)). Notwithstanding the Board’s awareness of Black’s Law
Dictionary, by the time it decided Soram its definition of the crime did not match
the definition from Black’s it had cited in Velasquez, because the new definition
conflated neglect with negligence and failed to require the infliction of harm on a
child. Soram, 25 I. & N. Dec. at 380-81.

                                             -28-
open by Congress, the challenge must fail.”).

      But whether it is wise policy to define “crime of child abuse” in the INA to

include criminally negligent non-injurious conduct, that is not a policy choice the

BIA may make because Congress gave no indication it intended the crimes it

detailed in § 1227(a)(2)(E)(i) to have idiosyncratic or state-dependent meanings.

Given that the BIA’s current definition falls so far outside the interpretive “gap”

left by Congress, we are not required to defer to it. 19 Id.; see also Efagene, 642

F.3d at 921, 924-25.

      Similarly, the BIA’s vague contention in Velasquez, 24 I. & N. Dec. at 512,

that IIRIRA was meant to be “enforcement oriented” is not enough to establish a

non-generic definition of a crime listed in the INA without some evidence that

this was Congress’s intent. 20 Taylor, 495 U.S. at 591; Morissette, 342 U.S. at

      19
         The case for deference to the Velasquez/Soram definition of “crime of
child abuse, child neglect, and child abandonment” is made even weaker by the
Board’s inconsistency in defining this crime. Cardoza-Fonseca, 480 U.S. at 446,
n.30. And as Velasquez, Soram, and the present case illustrate, “the interpretation
and exposition of criminal law is a task outside the BIA’s sphere of special
competence. Chevron deference is not required where the interpretation of a
particular statute does not implicate agency expertise in a meaningful way . . . .”
Singh v. Ashcroft, 383 F.3d 144, 151 (3d Cir. 2004) (internal quotation marks,
alterations, and citations omitted).
      20
         Importantly, one of the purposes of the INA is “keeping families of
United States citizens and immigrants united,” Fiallo v. Bell, 430 U.S. 787, 795
n.6 (1977), not just deporting people. Criminal definitions of child abuse that
include negligent, non-injurious conduct are likely to capture the kinds of
mistakes that single caregivers are prone to make, see supra note 2 (remarks of
IJ); see also Sarah Rogerson, Unintended and Unavoidable: The Failure to
                                                                      (continued...)

                                         -29-
263. The BIA’s definition is particularly indefensible because not only is it

nongeneric, it is nongeneric in an overinclusive way despite the canon that

“ambiguity in criminal statutes referenced by the INA must be construed in the

noncitizen’s favor.” Montcrieffe, 569 U.S. ___ (Slip. Op. 20-21).

      In sum,“the full range of conduct” under C OLO . R EV . S TAT .

§§ 18-6-401(1)(a), (7)(b)(II), which includes non-injurious criminally negligent

conduct, cannot serve as a proxy for a generic federal definition of the predicate

crime of “child abuse, child neglect, and child abandonment” in 8 U.S.C. §

1227(a)(2)(E)(i).

C. Conclusion

      At the time Congress amended the INA to include crimes of child abuse,

child neglect, and child abandonment as a basis for deportation, a clear majority

of states did not criminalize such conduct when it was committed with only

criminal negligence and resulted in no injury. Accordingly, Ms. Ibarra’s

conviction under C OLO . R EV . S TAT . §§ 18-6-401(1)(a), (7)(b)(II) for negligently

permitting her children to be placed in a situation where they might have been

injured, when no injury occurred, does not fit the generic federal definition of

      20
        (...continued)
Protect Rule and Its Consequences for Undocumented Parents and their Children,
50 F AM . C T . R EV . 580 (2012) (describing parents deported for criminally
negligent conduct under Florida and New York child neglect law); Nina Rabin,
Disappearing Parents: Immigration Enforcement and the Child Welfare System,
44 C ONN . L. R EV . 99, 105 (2011) (describing primary caregiver mother deported
for child neglect under Arizona child abuse law).

                                         -30-
child “abuse, neglect, or abandonment” in 8 U.S.C. § 1227(a)(2)(E)(i), and should

not have prohibited her application for cancellation of removal under 8 U.S.C. §

1229b(b)(1).

      We REVERSE the decision of the BIA and REMAND this case to the

Immigration Court for further proceedings in keeping with this opinion.




                                       -31-
                    APPENDICES TO OPINION OF THE COURT


                                          APPENDIX A
         Twenty-seven jurisdictions required a minimum mens rea of knowingness
or intent for crimes not appearing to require a resulting injury to the child.
Alaska: A LASKA S TAT . § 11.51.100 (West, Westlaw through 1996 legislation);
Arkansas: A RK . C ODE . A NN . § 5-27-204 (Westlaw through 1996 legislation);
California: C AL . P ENAL C ODE §§ 273a, 271 (West, Westlaw through 1996
legislation); Delaware: D EL . C ODE . A NN . tit. 11 §§ 1102(a)(1)(a), 1101 (Westlaw
through 1996 legislation); Georgia: G A . C ODE §§ 16-5-70(a), 19-10-1 (Westlaw
through 1996 legislation); Hawaii: H AW . R EV . S TAT . § 709-904(2), 709-902
(Michie, Westlaw through 1996 legislation); Idaho: I DAHO C ODE A NN . § 18-1501
(Michie, Westlaw through 1996 legislation); Illinois: 720 I LL . C OMP . S TAT . 130/2,
5/12-21.6 (Smith-Hurd, Westlaw through 1996 legislation); Indiana: I ND . C ODE
A NN . § 35-46-1-4(a) (West, Westlaw through 1996 legislation); Kansas: K ANS .
S TAT . A NN . §§ 21-3608, 21-3604 (Westlaw through 1996 legislation); Louisiana:
L A . R EV . S TAT . A NN . §14:79.1 (West, Westlaw through 1996 legislation);
Massachusetts: M ASS . G EN . L AWS . Ch. 119 § 39 (Westlaw through 1996
legislation), see Commonwealth v. Nebel, 795 N.E.2d 609, 612 (Mass. App. Ct.
2003) (explaining intent requirement of ch. 119 § 39, the child abandonment law);
Maryland: M D . C ODE . A NN . § 3-831 21, 10-219, 10-203 (Michie, Westlaw through
1996 legislation); Michigan: M ICH . C OMP . L AWS § 750.135 (Westlaw through
1996 legislation) (now codified at § 28.330 (Westlaw through 2012 legislation));
Mississippi: M ISS . C ODE A NN . §§ 97-5-39(1) 22; 97-5-1 (Westlaw through 1996
legislation); Montana: M ONT . C ODE . A NN . § 45-5-622 (Westlaw through 1996
legislation); New Jersey: N.J. R EV . S TAT . § 9:6-3 (1996), see State v. Demarest,
599 A.2d 937, 942-43 (N.J. Super. Ct. App. Div. 1991) (explaining that both §
2C:24-4 and § 9:6-3 require a mens rea of “knowingness”); Nevada: N EV . R EV .

       21
             While M D . C ODE A NN . § 3-831 is styled as a “contributing” statute
(and applies to all adults, not just parents and custodians), it includes willfully
causing or contributing to a child’s being “in need of supervision, or in need of
assistance.” Maryland lacks any other no-injury child neglect / endangerment law
other than §§ 10-219 and 10-203 (which both include child abandonment
alongside nonsupport), so we include § 3-831 here.
       22
             M ISS . C ODE A NN . § 97-5-39(1) is also styled as a “contributing” law
(though it applies only to those with a custodial duty), and it includes contributing
to “neglect.” Like Maryland, Mississippi has no other criminal statute targeting
child neglect or endangerment without requiring an injury other than child
abandonment (at § 97-5-1), so we include § 97-5-39 (1) here.

Ibarra v. Holder – Appendix to Opinion of the Court                       Appendix Page 1
S TAT . A NN . § 200.508 (Westlaw through 1996 legislation), see Smith v. State, 927
P.2d 14, 18 (Nev. 1996) (explaining that section 200.508(1)(b) requires general
intent); Rice v. State, 949 P.2d 262, 266 (Nev. 1997) (confirming that all prongs
of section 200.508 require intent); New Hampshire: N.H. R EV . S TAT . A NN . §
639:3 (Michie, Westlaw through 1996 legislation); North Carolina: N.C. G EN .
S TAT . §§ 14-318.2, 14-316.1, 14-322.1 (Michie, Westlaw through 1996
legislation); North Dakota: N.D. C ENT . C ODE § 14-09-22 (Michie, Westlaw
through 1995 legislation); Oklahoma: O KLA S TAT . tit. 10, § 7115 (Westlaw
through 1996 legislation); Pennsylvania: 18 P A . C ONS . S TAT . §4304(a)(1)
(Purdon, Westlaw through 1996 legislation); South Dakota: S.D. C ODIFIED L AWS
§ 25-7-15, 26-10-1 (Westlaw through 1996 legislation), see State v. Beck, 785
N.W. 2d 288, 292 (S.D. 2010) (explaining intent requirement of § 26-10-1);
Vermont: V T . S TAT . A NN . tit. 13, § 1304 (Westlaw through 1996 legislation);
Virginia: V A . C ODE A NN . §§ 20-61, 18.2-371 23 (Michie, Westlaw through 1996
legislation); Wisconsin: W IS . S TAT . §§ 948.21, 948.03(4), 948.04(2), 948.20
(West, Westlaw through 1996 legislation).


                                          APPENDIX B
       Six jurisdictions required a minimum mens rea of recklessness for crimes
not resulting in injury to the child: District of Columbia: D.C. C ODE § 22-
901(Westlaw through 1996 legislation) (now codified at § 22-11-01(Westlaw
through 2012 legislation)); Iowa: I OWA C ODE §§ 726.6, 726.3 (Westlaw through
1996 legislation); Maine: M E . R EV . S TAT . tit. 17, §§ 553, 554 (Westlaw through
1996 legislation); Minnesota: M INN . S TAT . §§ 609.378(b) (Westlaw through 1996
legislation); Ohio: O HIO R EV . C ODE A NN . §2919.22(A) (Baldwin, Westlaw
through 1996 legislation), State v. Williams, 486 N.E. 2d 113, 115 (Ohio Ct. App.
1984) (explaining that § 2919.22(A) requires a mens rea of recklessness);
Washington: W ASH . R EV . C ODE §§ 9A.42.030, 26.20.030 (West, Westlaw through
1996 legislation).


                                          APPENDIX C

       23
             V A . C ODE A NN . § 18.2-371 is styled as a “contributing” statute but
also includes acts contributing to making a child “abused or neglected.” We
include it because, like Maryland and Mississippi, Virginia lacks any other no-
injury crime apart from child abandonment. V A . C ODE . A NN . § 20-61 (which
appears to be combined with nonsupport: “deserts or willfully neglects or refuses
to provide for child. . . .”)

Ibarra v. Holder – Appendix to Opinion of the Court                     Appendix Page 2
        Eight jurisdictions required a minimum mens rea of criminal negligence for
crimes not requiring a resultant injury: Arizona: A RIZ . R EV . S TAT . § 13-3623
(West, Westlaw through 1996 legislation); Colorado: C OLO . R EV . S TAT . § 18-6-
401(7)(b) (West, Westlaw through 1996 legislation); Florida: F LA . S TAT . §
827.04 (West, Westlaw through Sept. 1996 legislation); Missouri: M O . R EV . S TAT .
§§ 568.030, 568.032, 568.045, 568.050 (Vernon, Westlaw through 1996
legislation); New Mexico: N.M. S TAT . A NN . § 30-6-1(C) (Westlaw through 1996
legislation), see Santillanes v. State, 849 P.2d 358, 362 (N.M. 1993) (explaining
that “negligently” in § 30-6-1(C) means criminal negligence); Oregon: O R . R EV .
S TAT . §§ 163.535, 163.545, 163.547, 163.575 (Westlaw through 1996 legislation);
Texas: T EX . P ENAL C ODE A NN . § 22.041 (Vernon, Westlaw through 1996
legislation); Wyoming: W YO . S TAT . A NN . § 6-4-403 (1996) (Westlaw through
1996 legislation).

       Two states criminalized no-injury conduct with a minimum mens rea of tort
negligence: Nebraska: N EB . R EV . S TAT . § 28-707 (Westlaw through 1996
legislation), State v. Parks, 565 N.W. 734, 738 (Neb. App. 1997) rev’d on other
grounds, 573 N.W. 2d 453 (Neb. 1998); South Carolina: S.C. C ODE A NN . § 20-7-
50 (Westlaw through 1996 legislation), State v. Jenkins, 294 S.E.2d 44, 45-46
(S.C. 1982).

      One state criminalized no-injury endangerment or neglect of children (if
committed by parents or those with a duty of care) on a strict liability basis. New
York: N.Y. P ENAL L AW § 260.10(2) (McKinney, LEXIS through 1996 legislation),
People v. Scully, 513 N.Y.S. 2d 625, 627 (N.Y. Crim. Ct. 1987).


                                          APPENDIX D

       Five states we did not place in any of the above categories because while
their statutes facially seem to extend to no-injury scenarios, it is unclear what the
minimum mens rea is where no injury occurs, and we discovered no case law
resolving the question. Alabama: A LA . C ODE § 13A-13-6 (Michie, Westlaw
through 1996 legislation) (Alabama at least criminalizes intentionally abandoning
children, A LA . C ODE §§ 13A-13-5 (Michie, Westlaw through 1996 legislation),
and “willfully maltreat[ing]” children, A LA . C ODE . § 26-15-3 (Michie, Westlaw
through 1996 legislation)); Connecticut: C ONN . G EN . S TAT . § 53-20 (Westlaw
through 1996 legislation) (Connecticut at least criminalizes willfully endangering
children, C ONN . G EN . S TAT . § 53-21 (Westlaw through 1996 legislation), State v.
Cutro, 657 A.2d 239, 242 (Conn. App. 1995) (intent requirement of § 53-21));
Kentucky penalizes at least intentionally abandoning a child, K Y . R EV . S TAT .
A NN . § 530.040 (Baldwin, Westlaw through 1996 legislation); Kentucky: K Y .

Ibarra v. Holder – Appendix to Opinion of the Court                      Appendix Page 3
R EV . S TAT . A NN . § 530.060 (Baldwin, Westlaw through 1996 legislation); 24
Rhode Island: R.I. G EN . L AWS § 11-9-5 (Michie, Westlaw through 1996
legislation) 25; West Virginia: W.V A C ODE . § 61-8D-4(e) (Michie, Westlaw
through 1996) (criminalizing “gross neglect” of a child that creates a substantial
risk of serious bodily injury or death, but not explaining the mens rea required for
gross neglect).


                                          APPENDIX E

       The two states that did not appear to criminalize child abuse,
endangerment, abandonment, or neglect in 1996 unless the child was injured were
Tennessee and Utah. See U TAH C ODE A NN . § 76-5-109(2) (Westlaw through 1996
legislation); T ENN . C ODE A NN . § 39-15-401 (Westlaw through 1996 legislation).




       24
              Though this law is similar to a contributing statute, we include it
because Kentucky has no other no-injury child neglect or endangerment laws
apart from child abandonment. K Y . R EV . S TAT . A NN . § 530.040 (1996).
       25
              Rhode Island’s law, called “cruelty to or neglect of child,” dates
from 1909 and has not been significantly revised since. It refers to “causing” and
“permitting” the prohibited results without referring to a mens rea requirement. It
is an omnibus law proscribing – in a list separated by commas – abandonment,
nonsupport (“neglect or refuse to pay the reasonable charges for the support of
that child”), contributing to delinquency, sexual or “improper” conduct with
children, and permitting “the home of that child to be the resort of lewd, drunken,
wanton, or dissolute persons.” It applies only to parents or custodial adults.
Relevant here, it also proscribes treating a child with “gross or habitual cruelty,”
and “wrongfully caus[ing] or permit[ting] the child to be an habitual sufferer for
want of food, clothing, proper care, or oversight.” We are unsure whether the
additional prohibition on “render[ing] the home of that child a place in which it is
unfit for the child to live” would require a pre-adjudication that the child is
neglected or a showing that the child had suffered. We found no cases arising
under this law where the child was not actually injured and in which the conduct
was not knowing or intentional. However, the text seems to allow for the
possibility of no-injury conduct, and no cases clarify whether there is a minimum
required mens rea.

Ibarra v. Holder – Appendix to Opinion of the Court                     Appendix Page 4